Citation Nr: 1124982	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-14 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to a rating higher than 10 percent for muscle contraction headaches, to include a separate rating higher than 10 percent for residuals of traumatic brain injury (TBI) from October 23, 2008. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1985 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2005 and in August 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In April 2010, the Board remanded the case for additional development.  For two of the claims remanded, in a rating decision in March 2011, the RO granted service connection for a lumbosacral spine disability, and in March 2011 the Veteran withdrew his appeal on the claim of service connection for a right knee disability.  The claims are no longer in appellate status.  

In the rating decision in March 2011, the RO granted a separate 10 percent rating for residuals of TBI, effective October 23, 2008.  As the separate rating for residuals of TBI was addressed in the supplemental statement of the case in March 2011 and by the Veteran's representative in a written argument in May 2011, the Board will consider the issue in conjunction with the claim for a higher rating for muscle contraction headaches.  

FINDINGS OF FACT

1.  A left knee disability, degenerative joint disease, was not affirmatively shown to have had onset during service; a chronic left knee disability, degenerative joint disease, first diagnosed after service, beyond the one year period for arthritis as a chronic disease, is unrelated to an injury, disease, or event in service.  

2.  The service-connected muscle contraction headaches are symptomatic of brain trauma and manifested by subjective complaints; there is no evidence of diagnosed multi-infarct dementia or characteristic prostrating attacks occurring an average of once a month.

3.  From October 23, 2008, the service-connected residuals of TBI, aside from muscle contraction headaches and a posterior head scar, are manifested by impaired balance that did not interfere with the Veteran's occupation or activities of daily living and without a cognitive disorder.  


CONCLUSIONS OF LAW

1.  A left knee disability, degenerative joint disease, is not due to disease or injury that was incurred in or aggravated by service; and degenerative joint disease of the left knee may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for a rating higher than 10 percent for muscle contraction headaches have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (effective prior to and from October 23, 2008), and Diagnostic Code 8100 (2010).

3.  The criteria for a rating higher than 10 percent for residuals of TBI, aside from muscle contraction headaches, from October 23, 2008, have not been met.  38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in September 2004 (service connection), June 2006 (higher rating), June 2010 (higher rating), and September 2010 (higher rating).  The Veteran was notified of the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

Also, the Veteran was notified of the type of evidence needed to substantiate the claims for increase, namely, evidence to show that the disabilities were worse and the effect the disabilities had on employment.  

Further, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the elements of a service connection claim, including the effective date of a claim and the degree of disability assignable.

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice);  of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of a claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained the Veteran's service treatment records and VA records.  The Veteran has not identified any additionally available evidence for consideration in his appeal.  






Further, VA has conducted necessary medical inquiry in an effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in December 2004 (pre-discharge), August 2006, and December 2010.  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the headaches and residuals of TBI to warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Knee Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Facts and Analysis 

The Veteran served on active duty from February 1985 to February 2005.  The only entry in the service treatment records documenting any complaint, treatment, or diagnosis of a left knee injury was in January 1989.  Then the Veteran was seen for with pre-patellar bursitis of the left knee with trauma suspected.  He had been treating it with anti-inflammatory medications and it was markedly improved.  The diagnosis was pre-patellar bursitis, non-infectious, improving.  He was to continue to treat the knee with Motrin for 10 days and he was restricted from running. 

At the time of a pre-discharge VA general medical examination in December 2004, when asked about an injury to his left knee or a left knee bursitis, the Veteran could not remember any incident.  He recalled that his left knee had bothered him at some time, but he could not remember the specifics.  The Veteran indicated that his left knee did not bother him at that time and that there were no residuals or effects of a left knee bursitis.  Following physical examination of the left knee, the diagnosis was that of a normal left knee with insufficient current clinical information for the diagnosis of left knee bursitis, whether acute, chronic, or residuals thereof.  X-rays of the left knee were negative.  

On the basis of the service treatment records and pre-discharge VA examination report alone, a chronic left knee disability was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110 and § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  






The single, isolated left knee bursitis in 1989 was not followed by any further documented treatment of the left knee for the remaining 16 years of service.  Even prior to his discharge in February 2005, the Veteran denied a left knee problem at the time of the VA examination in December 2004, where X-rays of the knee was negative and the evaluation of the left knee was normal.  This evidence does not show a combination of manifestations sufficient to identify a left knee disability, and sufficient observation to establish chronicity of a left knee disability, at the time of service.  

Furthermore, private and VA records do not show that a left knee disability was manifest until many years after the Veteran's service discharge in February 2005.  On a health record dated in April 2005 from the Family Practice Clinic of Warren Air Force Base, a lengthy list of health problems did not include a left knee disability.  Additionally, VA records dated beginning in June 2005 do not show complaints or treatment of a left knee disability for many years.  

On VA examination in December 2010, the Veteran complained of worsening left knee pain when climbing stairs.  The Veteran reported the onset of left knee pain in the service, but could not recall the date of onset, the circumstances of onset, or type of treatment.  He did recall having left knee pain during service, which subsequently resolved.  He reported that he had no left knee pain for three years after leaving service but that about a year previously he experienced a recurrence of left knee pain.  He denied any known trauma to the left knee to account for the recurrence of symptoms, and since the recurrence his knee pain had been progressively worsening.  X-rays of the left knee showed arthritic changes.  The diagnosis was left knee degenerative joint disease.  

The VA examiner stated that from the Veteran's self-reported history, a thorough review of the Veteran's file, the physical examination findings, radiographic findings, and current understanding of the medical literature, the Veteran had a chronic left knee condition causing disability, that is, degenerative joint disease.  



However, the VA examiner expressed the opinion with rationale that the Veteran's left knee disability was less likely as not related to the in-service diagnosis of left knee bursitis in January 1989.  The VA examiner stated that there was no documentation from the time of the January 1989 diagnosis of bursitis until the Veteran's discharge from service to show that the left knee condition was chronic or required continued medical attention.  The VA examiner noted by the Veteran's own report his knee pain in service had improved and resolved.  The VA examiner also stated that a single episode of left knee bursitis in 1989 would not be expected to cause recurrence of left knee pain or pathology more than 20 years later, and that a single episode of left knee bursitis in service would not explain the onset of the degenerative joint disease that the Veteran currently had.  

As left knee symptoms were not shown to be chronic in service, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  

After service, the Veteran has complained of left knee pain, and the Veteran is competent to describe pain, but as it does not necessarily follow that there is a relationship between the current degenerative joint disease and the continuity of symptomatology that the Veteran avers, and as degenerative joint disease is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).





Also under certain circumstances, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). Layno v. Brown, 6 Vet. App. 465 (1994).  

Although the Veteran is competent to describe knee pain, which he can observe, the diagnosis of degenerative joint disease is not a simple medical condition because the disability is not a condition the Veteran as a lay person can identify based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of degenerative joint disease of the left knee.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed condition is not a simple medication condition, the Veteran is not competent to state that the current degenerative joint disease was present during service.  To this extent the Veteran's statements are excluded, that is, the statements are not to be considered as favorable evidence in support of the claim.

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes a diagnosis of degenerative joint disease of the left knee before 2010 or any probative evidence that a medical professional related his left knee disability to an injury, disease, event, or bursitis in service.  

After service, degenerative joint disease of the left knee, established by X-ray, was first documented in 2010, which is well beyond the one-year presumptive period for manifestation of arthritis as a chronic disease under 38 U.S.C.A. § §1112 and 1131  and 38 C.F.R. §§ 3.307, 3.309.  

To the extent the Veteran has expressed an association between the current degenerative joint disease and service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of degenerative joint disease based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a degenerative joint disease and service.

The competent evidence of record on the question of causation, that is, a link or nexus or association, between the current degenerative joint disease and service consists of the findings and opinion of a VA examiner, a physician, who is qualified by education, training, and experience to render a medical opinion. 

On VA examination in December 2010, the Veteran reported the onset of left knee pain in the service, but he had no left knee pain for three years after leaving service. He denied any known trauma to the left knee to account for the recurrence of symptoms.  X-rays of the left knee showed arthritic changes.  The diagnosis was left knee degenerative joint disease.  

On the basis of the Veteran's history, a thorough review of the Veteran's file, the physical examination findings, radiographic findings, and current understanding of the medical literature, the VA examiner, a physician found that the Veteran had a chronic left knee condition, that is, degenerative joint disease,  The VA examiner then expressed the opinion with rationale that the Veteran's left knee disability was less likely as not related to the in-service diagnosis of left knee bursitis in January 1989.  The VA examiner stated that there was no documentation from the time of the January 1989 diagnosis of bursitis until the Veteran's discharge from service to show that the left knee condition was chronic or required continued medical attention.  


The VA examiner noted by the Veteran's own report his knee pain in service had improved and resolved.  The VA examiner also stated that a single episode of left knee bursitis in 1989 would not be expected to cause recurrence of left knee pain or pathology more than 20 years later, and that a single episode of left knee bursitis in service would not explain the onset of the degenerative joint disease that the Veteran currently had.

As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board finds the evidence highly probative on the question of causation and the evidence opposes, rather than supports, the claim.

As the competent medical evidence of record opposes rather than supports the claim as explained and as there is no competent evidence favorable to claim, the preponderance of the evidence is against the claim of service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b), or on a disability first diagnosed after service under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

II.  Higher Ratings for Muscle Contraction Headaches and Residuals of TBI

Principles of Rating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.





Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Facts and Analysis

Muscle Contraction Headaches

In a rating decision in March 2005, the RO granted service connection for muscle contraction headaches, as a result of head trauma including loss of consciousness in a motor vehicle accident, and assigned an initial rating of 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 9304 and 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The Veteran did not express disagreement with the initial assignment of a 10 percent rating for his headaches as the result of head trauma.  Then, in March 2006, he submitted a claim, alleging that his headache condition had worsened.  In an August 2006 statement, he indicated that while his headaches did not prevent him from working, the headaches occasionally prevented him from being pain free when at work.  In a February 2007 statement, he asserted that his headaches continued to bother him and that the headaches interfered with his work such that he had taken numerous sick days over the last couple of months.  

VA records show that the Veteran was seen in February 2006 primarily for headaches, which he indicated had bothered him for about a month or so.  He related that the headaches were intermittent and went away with a minimal dose of Tylenol.  

The assessment was headaches, probably benign.  The Veteran had a CT scan of the head in March 2006, to rule out any other abnormality, and it was negative.  As the Veteran's headaches were from a traumatic brain injury in service, he was advised to see a neurologist.  

At the time of a VA examination in August 2006, the Veteran was noted to work as a police officer at the VA, and he did not miss any work as a result of any illness.  He reported that his headaches occurred on an average of about three times a week and that there were no precipitating factors.  He denied any associated nausea or vomiting.  The headache pain was generalized and was a constant, dull pain.  He had flare-ups at least three times a week, usually associated with stress, which reasonably well to over the counter medication. The headaches did not affect the Veteran's occupation, but the headaches affect his lifestyle and tended to slow him down.  The headaches were not prostrating.  A neurologic examination was within normal limits.  The final assessment was post-head injury, traumatic tension headaches without any adverse neurological sequelae.  During a subsequent annual VA employee physical examination in August 2006, in regard to traumatic brain injury, there were no changes in neurological or musculoskeletal status or deficit to performance of job requirements that were reported by the Veteran.  In the assessment, there were no changes or treatment noted.  

The Veteran underwent another VA examination in December 2010.  At that time, it was noted that he took propranolol daily for headaches (which he had been taking for the past three years), and that the medication was very helpful in preventing headaches.  He reported that he presently experienced headaches for four to five days in a row, every two months, after he rotated work shifts.  When he had a headache, the pain was constant, but typically resolved within two to three hours after taking Tylenol.  There were no incapacitating episodes monthly and no associated lost work time.  The Veteran was still employed full-time and he had not missed work in the past year because of headaches.  There was no impact on activities of daily living or employment.  



The headaches were not accompanied by light or sound sensitivity, and there were no neurologic changes or scotomas.  

For regulations in effect prior to October 23, 2008, under Diagnostic Code 8045 subjective complaints such as headaches, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  The 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  

When the rating criteria in effect prior to October 23, 2008 is applied to the medical evidence discussed above, a 10 percent rating, and no higher, is appropriate under Codes 8045 and 9304.  The Veteran's service-connected headaches are clearly established as a residual of brain trauma in service.  A 10 percent rating is the maximum allowed under the cited codes in the absence of evidence of multi-infarct dementia associated with brain trauma.  There is no medical evidence of such dementia of record, and a CT scan of the head had been negative.  In sum, a rating higher than 10 percent for the service-connected muscle contraction headaches under the applicable criteria is not warranted.  

Even if the Veteran's headaches were evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines, a higher rating of 30 percent requires that there be characteristic prostrating attacks occurring on an average once a month over the last several months.  The criteria were not amended in October 2008, as were Codes 8045 and 9304.  Neither the medical evidence nor the Veteran's assertions indicate that for the period considered in this appeal he experienced any migraine headaches that were characteristically prostrating.  Rather, the evidence shows that the headaches slowed him down at times, such as at two-month intervals when his work shift changed, but that the headaches were not incapacitating, which does not meet the criteria for a higher rating under Code 8100.  



As noted, the applicable criteria of Code 8045 for evaluating traumatic brain injuries were amended during the pendency of the appeal.  See 73 Fed. Reg. 54693 (Sept. 23, 2008).  The amended criteria apply to all claims received by VA on and after October 23, 2008, although the Veteran was permitted to request that his residuals of a traumatic brain injury be rated under the revised criteria.  As a result of such consideration, the RO granted a separate 10 percent rating for residuals of TBI, aside from the muscle contraction headaches, effective October 23, 2008.  The Board proceeds with consideration of that separate rating in the section below.  

Residuals of TBI, Aside From Muscle Contraction Headaches

In a March 2011 rating decision, the RO evaluated the Veteran's residuals of brain injury in service under 38 C.F.R. § 4.124a, Diagnostic Code 8045 (amended effective October 23, 2008), for residuals of TBI.  As previously noted, one of the residuals of TBI, muscle contraction headaches, has been separately evaluated as 10 percent disabling.  

Traumatic brain disease was previously rated under Diagnostic 8045, which provides that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).






As noted previously, the protocol for TBIs were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).  

The revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  A lengthy discussion of the amended code is provided below.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  


However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code:  motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  Residuals not listed here that are reported on an examination are to be evaluated under the most appropriate diagnostic code.  Each condition is evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition are then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.





The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  

For the evaluation of cognitive impairment and subjective symptoms, the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.




Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).





As the revised criteria are not applicable until October 23, 2008, the Board will only address the severity of the Veteran's disability since October 23, 2008 under the revised criteria.

A review of the record shows that the Veteran was afforded VA examinations since October 23, 2008.  He underwent comprehensive mental and physical examinations in December 2010.  The examiner of the physical examination concluded that the Veteran suffered a moderate TBI, and that his residuals included chronic muscle tension headaches, which have been separately evaluated, impaired balance, and residual posterior head scar, which was not disfiguring, and which has been separately evaluated.  The examiner of the mental examination concluded that the Veteran did not meet the diagnostic criteria for any Axis I disorder and that there were no Axis II disorders.  Additional findings on the examinations are discussed further below.  

After a review of the record and consideration given for the changes in the TBI protocol on October 23, 2008, the Board finds that the preponderance of the evidence is against a finding that the Veteran's symptomatology meets the criteria for an evaluation in excess of 10 percent.  Under the new TBI protocol, the symptoms manifested by the Veteran's disability warrant no more than a 10 percent disability rating.  See 38 C.F.R. §4.124a, Diagnostic Code 8045 (effective October 23, 2008).

Under revised version of Diagnostic Code 8045, an evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and emotional and behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately.

Here, the record shows that Veteran's symptomatology due to his TBI reveals the following assigned ten facets.  

A level of severity of "1" has been assigned for the Memory, Attention, Concentration, Executive Functioning facet, indicating that an examiner has found evidence of a complaint of mild loss of memory (such as having difficulties following conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functioning, but without objective evidence on testing.  A higher level of severity of "2" is not warranted unless an examiner finds objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  In this case, the VA examiner stated that the Veteran reported some difficulties on the job with recall of information and some difficulty with attention and concentration, but that based on a battery of neurologic tests, he did not appear to have a cognitive disorder secondary to TBI in service, rather, the etiology of the reported difficulties with recall, attention, and concentration were unknown.  It was also noted that the Veteran has been able to obtain and maintain successful employment and did not require any medication for mental signs or symptoms, which did not interfere with occupational and social functioning.   

A level of "0" has been assigned for the Judgment facet, indicating that an examiner has found the Veteran's judgment as related to TBI issues was normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that judgment was mildly impaired, and for complex or unfamiliar decisions, the veteran was occasionally unable to identify, understand, and weigh the alternative, understand the consequences of choices, and make a reasonable decision.  In this case, the VA examiner stated that the Veteran demonstrated adequate insight and judgment on mental status examination.  The Veteran himself denied any problems with judgment, decision making, or organization, and no problems were identified on the evaluation as related to TBI issues.  

A level of "0" has been assigned for the Social Interaction facet, indicating that social interaction is routinely appropriate.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction was occasionally inappropriate.  


In this case, the VA examiner stated that the Veteran was cooperative and pleasant throughout the evaluation.  He did not show mental signs or symptoms that interfered with social functioning and he did not demonstrate inappropriate behavior currently or in the past.  The examiner state that his social functioning was not impaired.  

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found the Veteran was always oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that a veteran is occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  In this case, there was no evidence including at the time of the VA examinations that the Veteran was disoriented to person, time, place, or situation.  He was not diagnosed with either an Axis I or Axis II disorder and did not require any psychotropic medications to address any mental health issues.  

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found the Veteran had normal motor activity.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that motor activity was normal most of the time but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  In this case, the VA examiner stated that the Veteran had normal motor activity.  No finding of apraxia is shown in the record.  

A level of severity of "0" has been assigned for the Visual Spatial Orientation facet, indicating that an examiner has found the Veteran had normal visual spatial orientation.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of mild impairment, with a veteran occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following direction, but is able to use assistive devices such as GPS.  


In this case, the VA examiner stated that the Veteran's visual spatial orientation was normal.  There were no findings of impairment in that regard, to include on neurologic testing regarding visual spatial construction.  

A level of severity of "0" has been assigned for the Subjective Symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are mild or occasional headaches, and mild anxiety.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  In this case, the VA examiner indicated that the Veteran reported less than three subjective symptoms related to his TBI, that is, headaches and decreased balance (which was also noted objectively on physical examination), but these did not interfere with his occupation, activities of daily living, or instrumental activities.  Additionally, the Veteran already receives a separate compensation for his headaches.

A level of severity of "0" has been assigned for the Neurobehavioral Effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of such effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  





In this case, a VA examiner stated that as related to his TBI the Veteran did not exhibit neurobehavioral effects that interfered with his workplace/social interactions.  Rather, he has maintained successful employment and received good performance evaluations.  There were no mental signs or symptoms that interfered with his occupational and social functioning.  

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence that the Veteran was able to communicate by spoken and written language (expressive communication), and able to comprehend spoken and written language.  A higher level of severity of "1" is not warranted unless an examiner finds evidence that comprehension or expression, or both, of either spoken language or written language is only occasionally impaired, with the ability to communicate complex ideas.  In this case, a VA examiner (evaluating for physical disabilities) found the Veteran's speech and communication abilities were normal.  Another VA examiner (evaluating for mental disorders) noted in a summary that there was mild impairment of thought processes and communication; however, the same examiner noted that neurologic testing did not show that the Veteran had a cognitive disorder secondary to TBI.  Further, VA outpatient records do not show evidence of any speech or communication impairments.  Even if it is conceded that the Veteran meets the higher level of severity of "1," there is no evidence that he meets a level of "2" impairment, which would require an inability to comprehend or communicate by spoken language, written language, or both, more than occasionally but less than half of the time.  On examination, his tone and rate of speech were normal and he related his history in a logical and sequential manner.  There is no evidence to show an inability to comprehend or communicate due to TBI.  

For the Consciousness facet, the Veteran has been noted as "normal," which is clearly his status, as he is not at the "total" level of impairment which would require him to be persistently in an altered state of consciousness, such as vegetative state, minimally responsive state, or coma. 



The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified are based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for the Memory, Attention, Concentration, Executive Functioning facet, and for the Communication facet if it is accepted that there is occasional impairment in that regard.  

The evidence of record does not show that the Veteran's TBI symptomatology warrants more than a 10 percent disability rating under the new version of Diagnostic Code 8045, in effect since October 23, 2008.  The Veteran already receives a separate compensable rating for his headaches.  The Board concludes that the severity of the Veteran's disability has been fully contemplated by the 10 percent rating since October 23, 2008.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

.

In comparing the disability level and symptomatology to the Rating Schedule, the degrees of disability with regard to the headaches and other residuals of TBI are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for a left knee disability is denied.  

A rating higher than 10 percent for muscle contraction headaches is denied.  

A rating higher than 10 percent for residuals of traumatic brain injury, aside from muscle contraction headaches, from October 23, 2008, is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


